February 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ROBERT EARL ADAMS, Appellant

NO. 14-12-00768-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcript of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as rendered, which is
capable of reformation by this Court. Therefore, the judgment is MODIFIED to
delete the listing of a specific amount of court costs. The Court orders the
judgment AFFIRMED as MODIFIED. We further order this decision certified
below for observance.